                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                              CHARLOTTE DIVISION
                       CIVIL ACTION NO. 3:10-CV-00472-KDB
 THOMAS L. MASON, M.D., ET AL.,

                Plaintiff,

    v.                                                        ORDER

 HEALTH MANAGEMENT
 ASSOCIATES, LLC, ET AL.,

                Defendant.


         THIS MATTER is before the Court on the Motion for Leave to Appear Pro Hac Vice as

to Martin L. Roth, P.C. (Doc. No. 229) filed by Jonathan C. Krisko on June 23, 2021. Martin L.

Roth, P.C. seeks to appear as counsel pro hac vice for Defendant EmCare, Inc., EmCare Holdings,

Inc., Emergency Medical Services, L.P. and Envision Healthcare Corporation f/k/a Emergency

Medical Services Corporation. Upon review and consideration of the motion, which was

accompanied by submission of the necessary fee and information, the Court will GRANT the

motion.

         IT IS THEREFORE ORDERED that in accordance with Local Rule 83.1, the Motion

for Leave to Appear Pro Hac Vice (Doc. No. 229) is GRANTED. Martin L. Roth, P.C. is hereby

admitted pro hac vice to represent Defendant EmCare, Inc., EmCare Holdings, Inc., Emergency

Medical Services, L.P. and Envision Healthcare Corporation f/k/a Emergency Medical Services

Corporation.
SO ORDERED.

              Signed: June 28, 2021
